Title: From Benjamin Franklin to Schweighauser, 5 April 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir
Passy April 5 1779
I have before me your favour of March 20 & one of a Post preceding without date.
Your Orders to Capt. Landais to finish his Refitt at Brest were good, if he could obtain Permission & Conveniencies there: But I have understood that it could not be, and he writes me of the 28 past, that he proposes sailing for Nantes in 8 Days. I approve much of the Orders you have given to observe Œconomy in that Business. For tho’ Capt. Landais may be very prudent, some of the others have been so extravagant in their Demands & Expences, that in general we cannot be too much on our Guard.
The Papers relating to the Prize at Morlaix were but a few Days since put into my Hands. I have looked them over carefully except some Swedish Letters which I cannot read, and as far as appears to me in those Papers, the Vessel belongs to Swedish & the Cargo to Tuscan Subjects, with which Nations we have no War. I send the Papers by this Post to you & desire you to get a Person who understands Swedish to peruse those Letters, & to communicate the whole to Mr. Adams, if at Nantes, for his Advice. If no foundation appears for detaining her, the sooner she is discharged the better, as the Damages (which you are requested to settle in the most equitable Manner) will be the Less.

The Gun Stocks which Mr. Williams contracted for when he had the Management of the Magazine of Arms, ought undoubtedly to be received, & not left upon his Hands. But I doubt whether it is worth while to send them to America, as the freight will be considerable for the Value. Perhaps it will be better to dispose of them where they are.
I hope the Alliance will not be long in finishing her Refit at Nantes. In that Case, it would be best to detain the Morris that she may go under Convoy. I wish to know what her lading will be; I suppose it is on Account of the Congress.
I observe you have drawn on me for ten thousand Livres, which draft I shall accept.
Madame Gerard is desirous of knowing whether the little Picture, of which we formerly wrote to you is likely to be recovered from Guernesey. Please to inform me. I have the Honor to be Sir &c
Mr. Schweighauser
